internal_revenue_service p o box cincinnati oh release number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil w x name county names b number c dollars d dollars dollar amount amount dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request your letter indicates that you will operate a grant-making program geared toward students entering a trade field to help them purchase required equipment tools and or materials for their educational program or to help them pay for required testing your scholarship program will be advertised internally at w only students will work with their instructor and the on-site counselor to complete the required application eligibility for the scholarship is limited to students completing their educational program at w in x students must be continuing their education in their chosen field culinary letter catalog number 58263t welding criminal justice auto service health sciences heavy equipment repair cosmetology graphic production construction trades or machine tooling a selection committee made up of former educators and community members will select the recipients members of the selection committee are selected based on their knowledge of educational requirements and their service to their community in addition a representative sample of members from communities in x is preferred when replacing a selection committee member recommendations from the particular community school system are sought relatives of members of the selection committee or members of the selection committee relatives of your officers directors or substantial contributors are not eligible for the scholarship the selection committee will select the recipients from the class of eligible students based on objective and non-discriminatory criteria such as overall academics to include high school and w grade point average act scores a letter of recommendation from their instructor and essays written by the students you will award b scholarships per program field a list of program requirements was obtained from the various institutions offering furthering education in the specific program field costs were totaled and divided by half to determine the scholarship amount per program the scholarship amount will pay up to one half the costs of the required items and will range from c dollars for welding students to d dollars for auto service students students will be required to provide the required list of equipment tools materials for the educational program of study they will also be required to provide their acceptance letter to the program prior to checks being written students are required to sign a form indicating they will use the funds only for the purpose intended there are no renewals of scholarships under this program scholarships will be paid to the school directly whenever possible if not possible students will be reimbursed after the payment is made and upon providing a receipt for the purchases since payment will be made to the school or to the student only after purchase of the necessary items there are no plans to seek reimbursement from students for failing to comply with the scholarship requirements follow-up to insure students remain in the post-secondary program will occur through the local career tech center by the means available to them contact with the post-secondary program all application information obtained from the students the amount awarded and purpose or use of the funds including receipts or other documentation for which funds were expended and all other grantee reports will be maintained by you for a minimum of seven years post award basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant letter catalog number 58263t the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you may report any significant changes to your program by completing form_8940 and sending it to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58263t
